                            UNITE; STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE N O.11-20228-CR-SEITZ

UN ITED STA TES OF AM ER ICA ,

              Plaintiff,


M ARC PIERRE ALTERM A,

              D efendant.


          ORDER DENYING IN PART M OTION FOR RECONSIDERATION
                                                                   3

       THIS M ATTER isbeforetheCourton theUnited StatesofAmerica'sM otion to

ReconsiderOrderGrantingM otiontoDismiss(DE 412.OnOctober2,2018,afterholdinga
three-dayevidentiary hearing,theCotlrtgranted Defendant'sM otion to DismissIndictmentfor

ViolationofSpeedyTrial(DE 18j.IntheOrderGrantingM otion toDismiss(DE 372,theCourt
found thatthe governmelg didnotfulsllitsconstitutionaldutyto m akea diligentand good faith

effortto locate and apprehend D efendantin a tim ely m nnner. Thus,the Courtfound that

dismissalwasappropriateunderboth the Sixth Am endmentandFederalRuleofCriminal

Procedure48(b).TheGovernmentseeksreconsideration ofthatorder.
TheM otion isDenied astoDefendant's,S'
                                     lx//lAmendmentRight
       Assetoutin the OrderGranting M otion to Dismiss,to determ inewhetherapost-

indictm ent,pre-trialdelay hasviolated a defendant'srightto a speedy trial,courts consider four

factors:(1)thelengthofthedelay;(2)thereasonforthedelay;(3)thedefendant'sassertion of
therighttoaspeedytrial;and (4)theprejudicetothedefendant.Barkerv.Wingo,407U.S.514,
530(1972).IntheEleventhCircuit,çiadefendantgenerallymustshow actualprejudicetmless
    thefirstthreefactorsin Barkera11weigh heavily againstthegovernment.'' U S v.Davenport,

    935F.2d 1223,1239(11thCir.1991);seealso US v.Oliva,904F.3d910,916(11thCir.2018).
    Thegovernm entarguesthatthe Courtweighedthe second factortoo heavily againstit,and,

    becauseDefendantconcedesthathecnnnotshow actualprejudicetmderthefourthfactor,the
    Coul'
        twrongly dismissed theindictm ent.

          The governm entm aintainsthatthe Courtheld thatthe second factorw eighed heavily

    againstthegovernmentbecauseDefendantdidnotknow oftheindictm entbeforehisarrest. The

    governm entarguesthattheproperinquiryiswhy did ittakeso long forthegovernm entto tsnd

    Defendant,notwhetherDefendantknew abouttheindictmentbeforehisarrest.Thegovernm ent

    iscorrectasto theproperinquiry butisincorrectasto why the Courtfotmd thatthisfactor

    weighed heavily againstthegovernm ent.l The Courtfound thatthegovem mentdid not

    diligentlypursueDefendantand wasso lackadaisicalin itsattem ptsto find Defendantthatits

    lackofeffortwentbeyondjustmerenegligence.Inreachingthisconclusion,theCourtrelied on
    the following facts;overaperiod ofmorethan seven years,1aw enforcementwentinto thefield

    tolook forDefendantapproxim ately a dozen tim es;surveillancewaslim ited and lasted foronlya

    few hoursatatim e;and,duringthetimetheindictmentwaspending,therewere lengthyperiods

    oftotalinactivity bythegovernment,including oneofm orethan ayear.Al1ofthisplusthe

    government'slengthy pre-indictmentdelay ofm orethan sevel yearsbetween Defendant's

'




           11nbothitsM otion andReply gDE 441,thegovernmentcitestolanguageintheCourt's
    ordergtatingGtlfjirst,andmostimportantly,thereisnoevidencethatDefendantknew ofthe
    indictm ent.'' The governm ent,however,takesthislanguage outofcontext. W hen read in the
    contextofthe largersection ofthe order,thatlanguage w as used to point!outthe pdm ary reason
    the Courtfound thatDefendantwasnotpurposely evadinglaw enforcem ent,notto pointoutthe
    prim aryreason the Courtfound thatthisfactorweighsheavily againstthegovernment.
allegedlyfalsepassportapplication and theindictm entlead to theconclusion thatthegovernm ent

failed to 1 11111itsconstitutionalobligation tom ake adiligent,good faith effortto locate

Defendant.See US.v.Ingram,446F.3d 1332,1339(11thCir.2006)(çtoncetheSixth
Amendm ent'sspeedy trial.analysisistriggered,itisappropriateto considerinordinate

pre-indictmentdelayin determining how heavily post-indictm entdelay weighsagainstthe

Governmenf').Consequently,theCourtfotmdthatthisfactorweighsheavilyagainstthe
government.N othinginthe government'sM otion toReconsiderchangestllisconclusion.z

TheM otion âçGrantedfl.çtoFederalRuleofcriminalProcedure48(b)
       The govenm zentalso seeksreconsideration ofthe Court'snlling thatFederalRule of

CriminalProcedtlre48(b)providedDefendantan alternativebasisforrelief.Thegovernment
argues,andDefendantconcedesin hisresponse,thatRule48(b)islimitedinitsapplicationto
post-arrestsituations.See Unitedstatesv.fovasco,431U.S.783,789n.8(1977).Thus,Rule
48(b)wouldnotapplyintheinstantmatter,whereal1ofthedelaywaspre-arrest.Consequently,
theM otion to Reconsiderisgranted asto theportion oftheCourt'sorderthatgranted themotion

todismisspursuanttoRule48(b).

       21n itsReply,thegovermnentseem sto lay much oftheblnm eforthedelay on third
padies,such asDefendant'swifewho told 1aw enforcem entshe did notknow where Defendant
wasandDefendant'sfriend whotold Defendant'slandlord,who then told law enforcement,that
Defendanthad moved to Califom ia.Thegovernm entseem sto arguethatthese alleged
falsehoodsshould somehow m akethisfactorweigh lessagainstit.However,none ofthesethird
partieshad an obligation toprovideinform ation to 1aw enforcem entand,in fact,thefriend who
statedthatDefendanthad m oved outofstate did noteven conveythisinfonuation to law z' .
enforcementbutto athird party.Investigating and getling pastmisrepresentationsand liesisthe
jobof1aw enforcement- ajob1aw enforcementdoesnotseem tohavedonewellinthiscase.
The governm ent'sargum entintim ates thatlaw enforcem entcannotbe held responsible for its
failuresifthird partiesdo notcom eforward and provide1aw enforcem entwith acctlrate
inform ation. Thisis sim ply notthe law and the governm enthasnotprovided any authority
otherwise.
       Accordingly,itishereby

       ORDERED thattheUnited StatesofAm erica'sM otion to ReconsiderOrderGranting

M otiontoDismiss(DE 41qisDENIED inpartmzd GM NTED inpart:
       a)TheM otiontoReconsiderisDENIED astotheportionoftheCourt'sorderdismissing
the indictm entpursuantto D efendant'sSixth Am endm entrights.

       b)TheM otiontoReconsiderisGRANTED astotheportionoftheCourt'sorder
dismissingtheindictmentpursuanttoFederalRuleofCriminalProcedure48(b).SectionIII.B.
oftheCourt'sOrderGrantingM otiontoDismiss(DE 37JisVACATED.
       DONE and ORDERED in Miami,Florida,this
                                                     IVPdq ofxovember   018.
                                                                 1


                                                 PATRIC A A.S 1TZ
                                                 UNITED STATES DISTRICT JUDGE

cc:    CotmselofRecord




                                             4
